Per Curiam.
The Circuit Court is á substitute for the former court of Nisi Prius, with scarce any power beyond the trial of issues, but to render judgment and determine appeals from the Register’s and Orphans’ Courts. There was no necessity, and' consequently no design to give it the general powers and jurisdiction of the Supreme Court, in bank. It clearly has no appellate jurisdiction of proceedings in the Quarter Sessions, when not according to the course of the common law; especially of a proceeding like ilie present, which strongly savours of a civil remedy, and which is particularly committed to that court. Even the Supreme Court in bank could take c.ognizancc of it only for the purpose of quash*450ing it, by a certiorari after judgment,-which-the Circuit Court is expressly restrained from granting',- and although it may remove a cause by habeas corpus, with a view to- the trial of an issue,* 1 it can do so-, only when the issue is according to the course of the common law: beside it is enabled by the terms of the act of ,1799,- from' which it derives its powers, to take cognizance of nothing from the Quarter Sessions but indictments. The present- is not a proceeding for alimony, or one in which the intervention of a jury can be had in any shape; and we are satisfied that the judge- at the Circuit pursued the proper course in remanding it to the Sessions.-
Order of the Circuit Court affirmed,-